                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 16-50102-JLV

                   Plaintiff,                               ORDER

     vs.

ANDRIES SNYMAN,

                   Defendant.


                                 INTRODUCTION

      On December 8, 2017, following a three-day trial, a jury convicted

defendant Andries Snyman of one count of attempted enticement of a minor

under 18 U.S.C. § 2422(b). (Dockets 91 & 97). Defendant filed a motion for

judgment of acquittal under Federal Rule of Criminal Procedure 29, which the

court denied. (Docket 105). Defendant later filed a motion for a new trial

alleging the government failed to disclose evidence as required under Brady v.

Maryland. 1 (Docket 114). The government resists the motion. (Docket 134).

The court finds defendant’s trial was marred by the government’s failure to

disclose evidence favorable to defendant and material to the question of his guilt

as well as an instruction error. A new trial is necessary to avoid a miscarriage of

justice.




      1373   U.S. 83 (1963).
                                  DISCUSSION

I.    Facts

      A.       Offense conduct

      Defendant was working on a ranch in Isabel, South Dakota, in 2016.

Docket 123 at p. 40; see also Trial Ex. 3A at pp. 1, 12, 17-18. 2 On August 5,

2016, Investigator Brian Freeouf of the Pennington County Sheriff’s Office and

member of the Internet Crimes Against Children Taskforce (“ICAC”), logged on to

the mobile phone application Grindr to undertake an operation where he posed

as an underage boy to locate “adults that wanted to have illegal sex” with

children. (Docket 123 at pp. 45-46, 56). The nature of Grindr was contested at

trial. Investigator Freeouf testified Grindr is “strictly for homosexual hookups,

sex acts, and for other gay homosexual men, not women, to meet each other.”

Id. at p. 49. Defense expert Dr. Ilan Meyer, as well as government rebuttal

expert Dr. Irene Summers Temple, testified LGBT men use Grindr for

socialization in addition to sex. Id. at pp. 58-59, 106.

      Defendant, also on Grindr, began a conversation with Investigator

Freeouf’s underage persona while using the screenname “Genissie”. (Docket

123 at pp. 58-59). Investigator Freeouf took screenshots of the Grindr

conversation, which were admitted as evidence at trial. Id. at p. 57; see also



      2Trialexhibit 3A is a transcript of law enforcement’s interrogation of
defendant on August 5, 2016. A redacted recording of the interrogation was
admitted into evidence and played for the jury at trial. (Docket 123 at pp. 97-
101). The transcript was given to the jury as a demonstrative aid while the
recording was played, but it was not admitted as evidence. Id. at pp. 100-01.

                                        2
Trial Ex. 1. Defendant messaged, “hi any facepix pls” and Investigator Freeouf

responded with a photograph of an underage boy associated with law

enforcement. Docket 123 at pp. 59-60; Trial Ex. 1. Upon receiving the

photograph, defendant asked how old the persona was. (Docket 123 at p. 60).

Investigator Freeouf responded he was fourteen. Id. Defendant and the

persona proceeded to exchange messages on Grindr. Id. at pp. 61-65; Trial Ex.

1. At trial, Investigator Freeouf testified the Grindr messages concerned gay

sex. Docket 123 at p. 63.

      Investigator Freeouf then moved the conversation off of the Grindr

application to text messages. Id. at pp. 65-66. The text messages between

Freeouf and defendant were recorded from Freeouf’s cell phone. Id. at p. 68.

They were admitted into evidence at trial. Id. at p. 68-95 (Investigator Freeouf’s

trial testimony concerning the text messages); see also Trial Ex. 2. Defendant

and Investigator Freeouf began messaging one another on Grindr at 7:08 p.m.

and moved to text messages at 7:43 p.m. Trial Ex. 1 & 2.      Defendant sent the

last text message at 8:33 p.m. Trial Ex. 2. Investigator Freeouf testified he and

other law enforcement agents arrested defendant at approximately 8:30 p.m. at a

local high school, where he had offered to meet defendant. (Docket 123 at

pp. 83, 95-97).

      Immediately after his arrest, Investigator Freeouf and Special Agent Brent

Gromer of the South Dakota Department of Criminal Investigation (“SA Gromer”)

interrogated defendant. Id. at pp. 97-98. The interrogation was recorded and

played for the jury. Id. at 100-01. During that interrogation, defendant stated

                                        3
he did not intend to have sex with Investigator Freeouf’s persona. Trial Ex. 3A

at p. 4. He stated he wanted to warn the persona about the dangers of meeting

older men online and explain LGBT life to him. Id. at pp. 2-4, 9. Defendant

told Investigator Freeouf and SA Gromer he had had sex with people he met

online in the past, but that they were all over the age of 18. Id. at p. 11. He

stated he had met “[m]aybe three or four” minors, but he never had sex with any

of them. Id. Defendant also voluntarily gave up the passcode to his iPhone.

Id. at p. 10. Finally, defendant told Investigator Freeouf and SA Gromer he had

plans to meet up with another man that night. Id.

      B.    Additional messages

      On December 6, the second day of trial, defense counsel informed the

court he received a “stack of paperwork” from the prosecutor at 5 p.m. the

evening before. (Docket 123 at p. 26). The paperwork was an “Extraction

Report” containing a history of defendant’s text messages going back to 2013.

Id. at p. 121; Docket 115 at p. 2. The Extraction Report was not offered or

admitted into evidence. At trial, relying on the Extraction Report, both parties

elicited testimony from Investigator Freeouf that defendant sent messages to

other individuals on August 5, the day of his arrest. (Docket 123 at pp. 154-63).

One of those individuals was a person named in the Extraction Report as “rapid

city jonny hello grdr” (“Jonny”). (Dockets 115 at p. 2 & 123 at p. 157).

Investigator Freeouf testified defendant sent eight text messages to Jonny

between August 3 and his arrest and that all eight messages were unanswered.

(Docket 123 at pp. 161-62). He also testified defendant called Jonny eight times



                                       4
and each call was of a short enough duration to suggest that no one answered.

Id. at pp. 162-63.

      When she turned over the Extraction Report, the prosecutor informed

defense counsel she did not intend to use the text messages in her case-in-chief,

but would use them to impeach defendant’s claim “he had plans to meet

someone later . . . on the day of his arrest.” (Docket 115 at p. 2). Defendant did

not testify. However, the prosecutor argued in her closing that defendant lied

when he stated under interrogation he was planning to meet up with another

man on the evening of his arrest. (Docket 124 at p. 121). Defense counsel now

asserts defendant did not testify out of fear of being impeached with the text

messages purportedly showing Jonny did not respond to any of his inquiries.

(Docket 115 at p. 3).

      The Extraction Report disclosed at trial was incomplete. The government

now states it inadvertently disclosed only SMS text messages and call logs.

(Docket 134 at pp. 4-5). It asserts “agents involved in the investigation

overlooked a single folder” containing other messages and that neither it nor the

agents “withheld [information] intentionally or in bad faith[.]” (Docket 134 at

p. 11). The complete Extraction Report shows defendant and Jonny messaged

each other multiple times through Apple iMessage and another “instant

message” application (which appears to be Grindr) from 2015 up until the




                                        5
evening of defendant’s arrest. 3 Id. at p. 4. In their conversation leading up to

August 5, defendant and Jonny discuss both plans to meet on that day (the

“planning messages”) and the sexual nature of the proposed meetup (the “sexual

messages”). Id. at pp. 5-8. At 5:51 p.m. on the date of the arrest, Jonny told

defendant he would have to postpone their meeting until 10 or 11 p.m. Id. at

p. 7; see also Docket 134-1 at p. 957. 4 Shortly after 6 p.m., defendant began

messaging a number of individuals on Grindr, all with the same message: “hi.”

(Docket 134-1 at pp. 3494-95). Investigator Freeouf’s persona, operating under

the name “Ced Don,” was one of these individuals. Id. at p. 3495.

      3“Text  messages or texts are brief, electronic messages between two or
more mobile devices. There are multiple technologies for sending text
messages, but the traditional or standard technology is the Short Message
Service and Multimedia Messaging Service (“SMS/MMS”) protocols. As an
alternative to this standard protocol, Apple’s proprietary text messages are
known as “iMessages” and are sent using the “Messages” client application.
Instead of the SMS/MMS protocol for sending and receiving messages,
iMessages use Wi–Fi and cellular data networks to send messages and other
content between two Apple devices.” Backhaut v. Apple, Inc., 74 F. Supp. 3d
1033, 1038 (N.D. Cal. 2014) (internal quotations and citations omitted).

       “Once an iPhone user activates iMessage, the interface for sending
iMessages and SMS/MMS text messages on the Messages client application is
the same. The Messages application automatically checks if the contact to
whom the text message is being sent is also registered as an iMessage user. If
the contact is registered as an iMessage user, the text message is sent as an
iMessage, bypassing the SMS/MMS system of the sender’s cellular carrier. If
the contact is not registered as an iMessage user, the text message is sent as an
SMS/MMS. The Messages application does not allow the user to select whether
a text message will be sent using iMessage or SMS/MMS.” Id.

      4The  government provided the full Extraction Report to the court as a disc
containing 6010 pages of data extracted from defendant’s cell phone and
organized by the Cellebrite program. (Docket 134-1). This version of the
Extraction Report was generated on July 2, 2018, over seven months after the
guilty verdict, using the raw data extracted from defendant’s iPhone 4 following
his arrest. Id. at p. 1.

                                        6
      Investigator Freeouf conducted the forensic analysis of defendant’s

iPhone. (Docket 123 at pp. 102-08). Prior to trial, the government noticed

Investigator Freeouf as an expert witness who would testify regarding his

“knowledge, skill, training and experience with mobile device forensic analysis”

including “[h]is training and experience regarding use of the Cellebrite UFED

forensic tool” used to produce the Extraction Report. (Docket 54 at pp. 2-3).

According to his resume, Investigator Freeouf is a Cellebrite certified Logical

Operator and Physical Analyst. (Docket 54-1 at p. 4). In its expert notice, the

government stated it provided defendant with a copy of Investigator Freeouf’s

“forensic examination report detailing his forensic analysis of the . . . iPhone 4.”

(Docket 54 at p. 2). The record does not disclose further information about this

forensic examination report or its relationship to the Extraction Report at issue.

      On February 6, 2018, approximately two months after the conviction,

defense counsel requested from the government “all raw forensic extractions and

acquisitions (the bit-for-bit copy of the original evidence) of any devices that were

seized from” defendant. (Docket 115-1). In response, the government provided

the full Extraction Report and the raw data from defendant’s iPhone. (Docket

115-2 at p. 2). Defense expert Daniel Meinke ran the raw data through his own

Cellebrite program and discovered the messages between defendant and Jonny.

Id. at pp. 3-4. Mr. Meinke also filed an affidavit stating the messages between

defendant and Jonny were “readily apparent and discoverable through the

application of routine forensic analysis techniques.” (Docket 139-1 at p. 2).

Mr. Meinke disagreed with the government’s assertion it overlooked the

messages between defendant and Jonny. Id.

                                         7
II.   Legal Standard

      A.    Motion for a new trial

      Federal Rule of Criminal Procedure 33 permits the court to vacate the

jury’s verdict and grant a new trial. Fed. R. Crim. P. 33(a). Defendant timely

filed the motion within the three years allotted for claims grounded in newly

discovered evidence. 5 Fed. R. Crim. P. 33(b)(1).   The decision to grant or deny a

Rule 33 motion “is within the sound discretion of the [district] court.” United

States v. Campos, 306 F.3d 577, 579 (8th Cir. 2002). The court’s discretion is

both broad and limited. Id. It is broad to the extent the court “can weigh the

evidence, disbelieve witnesses, and grant a new trial even where there is

substantial evidence to sustain the verdict.” Id. (internal quotation marks and

citations omitted). “[T]he court need not view the evidence most favorably to the

verdict.” United States v. Worman, 622 F.3d 969, 977 (8th Cir. 2010); United

States v. Lacey, 219 F.3d 779, 783-84 (8th Cir. 2000) (In determining whether to

grant a Rule 33 motion, “the court need not view the evidence in the light most


      5Defendant   brings his motion for a new trial under Federal Rule of
Criminal Procedure 33(b)(1), which applies to motions based on newly discovered
evidence. Docket 114; see also Fed R. Crim. P. 33(b)(1). It is not clear the full
Extraction Report constitutes newly discovered evidence, as the data contained
in the Report was derived from defendant’s iPhone, which has been available
throughout this case. However, the government does not assert the motion
should have been brought under Rule 33(b)(2)—which has a 14-day time
limit—nor does it argue the motion is untimely. To the extent a timeliness issue
presents itself because the motion may have been more properly brought under
Rule 33(b)(2), the court concludes the deadline should be extended because the
government failed to turn over the potentially exculpatory evidence in the Report.
The court finds the defense’s failure to timely file a Rule 33(b)(2) motion
constitutes excusable neglect under these circumstances. See Fed. R. Crim. P.
45(b)(1)(B).

                                        8
favorable to the government, but may instead weigh the evidence and evaluate

for itself the credibility of the witnesses.”). The court’s discretion is limited to

the extent the court must allow the jury’s verdict to stand unless it determines a

miscarriage of justice will occur. Worman, 622 F.3d at 978 (“A district court will

upset a jury’s finding only if it ultimately determines that a miscarriage of justice

will occur.”).

      “A district court should not grant a motion for a new trial simply because it

would have reached a different verdict.” United States v. Bertling, 510 F.3d

804, 808 (8th Cir. 2007). When considering a Rule 33 motion for a new trial,

“what the district court . . . thinks of a defendant’s guilt or innocence is of little

import if there is sufficient evidence to support the jury’s guilty verdict. The jury

watched and heard each witness testify, viewed the documentary evidence, and

came to a conclusion about who and what to believe.” United States v. Fazio,

487 F.3d 646, 656 (8th Cir. 2007). The district court should use its authority to

grant a Rule 33 motion “sparingly and with caution.” Campos, 306 F.3d at 579.

      B.     Brady

      “Under Brady, the State violates a defendant’s right to due process if it

withholds evidence that is favorable to the defense and material to the

defendant’s guilt or punishment.” Smith v. Cain, 565 U.S. 73, 75 (2012). “This

duty extends not only to evidence of which a prosecutor is aware, but also to

material ‘favorable evidence known to the others acting on the government's

behalf in the case, including the police.’ ” United States v. Robinson, 809 F.3d

991, 996 (8th Cir. 2016) (quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)).

                                          9
“To establish a claim under Brady, [defendant] must establish that (1) the

government suppressed evidence; (2) the evidence was favorable to him; and

(3) the evidence was material to the outcome of the trial.” United States v.

Garrett, 898 F.3d 811, 816 (8th Cir. 2018).

       Brady “evidence is material only if there is a reasonable probability that,

had it been disclosed, the result of the proceeding would have been different.”

Robinson, 809 F.3d at 996 (internal quotation omitted). “A reasonable

probability is a probability sufficient to undermine the reviewing court’s

confidence in the outcome of the proceeding.” United States v. Tate, 633 F.3d

624, 630 (8th Cir. 2011) (internal quotation omitted). “[I]f the omitted evidence

creates a reasonable doubt that did not otherwise exist, constitutional error has

been committed. This means that the omission must be evaluated in the

context of the entire record. If there is no reasonable doubt about guilt whether

or not the additional evidence is considered, there is no justification for a new

trial.” United States v. Agurs, 427 U.S. 97, 112-13 (1976).

III.   Analysis

       A.    Suppression

       The first element in a Brady analysis is whether the government

suppressed the evidence in question. Garrett, 898 F.3d at 816. The

government expressly concedes the element. (Docket 134 at pp. 11-12). The




                                        10
court need not inquire further, but concludes the government suppressed the

full Extraction Report by failing to provide it to defendant until after trial. 6

      B.     Favorability

      The second Brady element is whether the suppressed evidence is favorable

to defendant. Garrett, 898 F.3d at 816. The government vigorously argues the

full Extraction Report would not be favorable to the defense at trial. (Docket

134 at pp. 12-20). It asserts the sexual messages between defendant and Jonny

show defendant’s arousal and therefore his intent to have sex with any available

party, including Investigator Freeouf’s persona. Id. Defendant argues the

planning messages are favorable because they corroborate his post-arrest

statements to law enforcement and establish a jury question as to whether he

had plans to meet Jonny for sex that evening, calling into question whether he

had the intent to entice Investigator Freeouf’s persona into sex. (Docket 139 at

pp. 3-4).

      The court first concludes the government’s arguments as to this element

are better addressed in the materiality analysis. Suppressed evidence is


      6The    court recognizes the United States Court of Appeals for the Eighth
Circuit holds evidence is not suppressed under Brady where the government
“fail[s] to disclose evidence to which the defendant had access through other
channels.” United States v. Zuazo, 243 F.3d 428, 431 (8th Cir. 2001); see also
United States v. Stuart, 150 F.3d 935, 937 (8th Cir. 1998). Here, the court does
not know whether defendant could have obtained the relevant messages by
undertaking his own forensic examination of the iPhone. However, the
government expressly concedes the defense did not have access to the messages
before trial. The court sees no reason to disturb this concession. Cf. Purnell v.
Mo. Dep’t. of Corrs., 753 F.2d 703, 708 (8th Cir. 1985) (holding, in habeas
context, “when . . . the state unequivocally concedes in pleadings [an element of
the claim], that concession constitutes an express waiver.’”).

                                          11
favorable “either because it is exculpatory, or because it is impeaching[.]”

Strickler v. Greene, 527 U.S. 263, 281 (1999). At this stage of the analysis, the

court does not weigh the evidence to determine whether it is favorable in

comparison with other evidence. The favorability element is established if the

evidence, standing alone, exculpates defendant or impeaches government

witnesses.

      The court concludes the suppressed messages are favorable to defendant

as exculpatory evidence. At trial, defendant asserted he did not have the intent

to entice Investigator Freeouf’s persona into illegal sexual activity. (Docket 124

at p. 134) (defense counsel stating in closing argument, “the intent is key and

really it’s the only thing that is at issue. . . . We are here because Mr. Snyman

didn’t intend to have sex with this 14 year old.”). The planning messages

support that theory. They show defendant planning over a series of days to

meet Jonny on the evening of August 5. (Docket 134-1 at pp. 947-58). On

August 5, Jonny asked to push back the meeting until 10 or 11 p.m. Id. at

pp. 957-58. In response, defendant appeared upset but asked Jonny to text

him at a different number. Id. at pp. 947, 957-58. The record does not appear

to contain any messages from that alternate number. These messages provide

ample support for the theory that defendant intended to meet with Jonny on the

evening of August 5. Relying on the planning messages, defendant could argue

to a jury he had no intent to entice Investigator Freeouf’s persona into sex

because he had a planned sexual meeting later that evening with Jonny.



                                        12
      The planning messages are also favorable to defendant as exculpatory

evidence because they corroborate his statements to law enforcement, including

to Investigator Freeouf’s persona. During the text conversation with the

persona, defendant stated “i am meeting you w no intentions, i just want to help

u by explaining all to u[.] u r lucky i have time lol meeting friends much latet[.]

well, around 10[.]” 7 Trial Ex. 2. Later, during the post-arrest interrogation,

defendant told law enforcement he was “not interested” in sex with the persona

because he was meeting “another guy” he had been talking to “since last year[.]”

Trial Ex. 3A at p. 10. Defendant stated he doesn’t “do this six, seven times a

night” because of his age. Id. The planning messages support defendant’s

post-arrest statements. Being able to argue to the jury that he has consistently

asserted his planned meeting with Jonny precluded an intent to entice the

persona into sex is certainly favorable to defendant. The planning messages

enable that argument.

      The court finds the suppressed planning messages are favorable to

defendant.

      C.     Materiality

      The final Brady factor is whether the suppressed evidence is material to

the outcome of the trial. Garrett, 898 F.3d at 816. Suppressed evidence “is

material only if there is a reasonable probability that, had it been disclosed, the

result of the proceeding would have been different.” Robinson, 809 F.3d at 996


      7The  messages are transcribed verbatim as they appeared in the exhibit
given to the jury.

                                        13
(internal quotation omitted). “In other words, favorable evidence is subject to

constitutionally mandated disclosure when it could reasonably be taken to put

the whole case in such a different light as to undermine confidence in the

verdict.” Cone v. Bell, 556 U.S. 449, 470 (2009).

      As noted above, the government asserts the full conversation between

defendant and Jonny—not just the messages establishing their plans to meet on

August 5—is not material to the outcome of the trial because it shows defendant

intended to have sex with any available person that night. (Docket 134 at

pp. 12-20). The government also argues the sexual messages between

defendant and Jonny—in which they discuss sexual acts involving the exchange

of bodily fluids—make defendant’s HIV status relevant and admissible at trial.

Id. at pp. 14-15. Finally, the government contends the defendant’s use of the

term “piss play” in a sexual context belies the defense argument at trial that the

term “gay play” was not necessarily sexual. Id. at pp. 18-19. The entirety of

the conversation, the government argues, “only solidifies confidence in the result

the jury reached.” Id. at p. 21.

      In response, defendant asserts only the planning messages are relevant in

the Brady analysis. (Docket 139 at pp. 8-9). In the alternative, he argues the

sexual messages are inadmissible or do not outweigh the importance of the

planning messages so as to render them immaterial. Id. at pp. 9-11.

Defendant also contends the government’s allegedly intentional or “grossly

negligent” suppression of the messages should weigh in favor of their materiality.



                                       14
Id. at pp. 7-8. Finally, defendant asserts he would have testified had the

planning messages been disclosed before trial. 8 Id. at p. 6.

      At the outset, the court must note the Brady analysis “is not a sufficiency

of evidence test” nor does it demand a defendant show he “would more likely

than not have received a different verdict with the evidence[.]” Kyles v. Whitley,

514 U.S. 419, 434 (1995). The court need only determine whether there is a

“reasonable probability that . . . the result of the proceeding would have been

different” if the messages had been disclosed. Robinson, 809 F.3d at 996

(internal quotation omitted). That standard is met here.

      The planning messages lend support to the defense case. 9 They support

defendant’s factual contention he planned to meet Jonny on August 5 for sex. If

the defense can establish that fact at a second trial, it is more likely the jury

could take the inferential step to a conclusion defendant lacked the intent to

entice the persona into sex because he had a sexual liaison planned for that

evening. The defense in this case centered on the intent element and the

planning messages are highly relevant to that element. The court finds the

messages would have been material to the outcome of the trial because there is a

“reasonable probability that, had [they] been disclosed, the result of the [trial]


      8The   court cannot determine whether the possibility of being impeached
with an incomplete Extraction Report lacking the planning messages actually
persuaded defendant not to testify. Because the court finds defendant is
entitled to a new trial on other grounds, it need not attempt to ascertain why he
did not testify.
      9The government did not argue the planning messages would be
inadmissible at trial.

                                        15
would have been different.” Robinson, 809 F.3d at 996 (internal quotation

omitted). The court’s “confidence in the outcome” of the trial is “undermine[d]”

by the failure to disclose the planning messages. Tate, 633 F.3d at 630 (internal

quotation omitted).

      In contrast, the government’s trial evidence was not as “overwhelming” as

it claims. (Docket 134 at p. 21). In fact, virtually every message defendant sent

to Investigator Freeouf’s persona is capable of being interpreted to support the

defense theory that defendant did not intend to persuade the persona into sex,

but instead wanted to explain to him the dangers of sexual activity. For

example, defendant exchanged the following messages with the persona:

      Defendant:         i am curious ro talk to u, just hope u r careful
                         who u meet on here, some weird guys around

      ...

      Freeouf:           . . . I am kinda nervous never done this before U?

      Defendant:         totally understand thats why i rather want to
                         meet u than some weirdo, want to talk i through
                         it, make sure u r comfortable and sure, and n
                         gentle w u[.] no way u can’t now? i van get u
                         where u r and take u back[.] we can go to a public
                         place if u feel safer

      ...

      Freeouf:           What do you think I would be into for first time?

      Defendant:         ? just talk then see[.] what do you mean with into

      Freeouf:           I scared gotta know what to expect[.] I have no
                         idea never done anything like this

      Defendant:         just talk and explain all then u decide promise u i
                         will stop if u dont want to

                                       16
      Freeouf:           I don’t know

      Defendant:         always a first time better if w someone who cares

      Freeouf:           hehe

      Defendant:         i am in the car yes or no[.] i just want to make
                         sure u know what its about because i never had
                         the priviledge of anyone explaining to me
                         properly, had to learn the hard way

Trial Ex. 2.

      These messages are certainly capable of supporting the defense theory.

Defendant never directly stated he wanted to have sex with the persona or asked

the persona to have sex with him. In many of the messages, defendant evinces

concern for the persona and expresses a desire to inform him about sexual

matters. While the court is not “discounting the inculpatory evidence in light of

the undisclosed evidence,” it cannot escape notice that the suppressed evidence

“could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict,” given the susceptibility of these

messages—the government’s primary evidence—to an interpretation favorable to

defendant. Kyles, 514 U.S. at 434-35.

      The government’s reliance on the sexual messages between defendant and

Jonny as a method of challenging the exculpatory effect of the planning

messages is misplaced. As defendant points out, the sexual messages may well

be inadmissible. They raise obvious problems under Federal Rules of Evidence

401 and 403 regarding their relevance and potential to unfairly prejudice

defendant or confuse the jury. It is highly doubtful the sexual messages with


                                        17
Jonny have any bearing at all on defendant’s intent in his conversation with the

persona. Given their content, it is likely any probative value of the sexual

messages is outweighed by the danger of unfair prejudice. The court previously

excluded any mention of defendant’s HIV status. (Dockets 60 & 80 at p. 2).

The court will make any necessary evidentiary rulings for a second trial at a

pretrial conference or during trial. However, the court cannot conclude the

sexual messages are so damning as to justify denying the motion for a new trial

when those messages face serious obstacles to admissibility at a second trial.

      Even assuming they are admissible, the sexual messages with Jonny are

not overwhelming evidence of defendant’s guilt. They do not state defendant

intended to have sex with the persona, or with any child. Instead, they relate to

consensual sexual activity between adults entirely separate from defendant’s

conversation with the persona. If the court determines the sexual messages are

admissible at a second trial, the jury can give them whatever weight they find

appropriate. The sexual messages do not detract from the court’s finding that

the planning messages would have been material to the outcome of the trial.

      Defendant established the three elements of a Brady violation as to the

suppressed planning messages. “Because the net effect of the evidence

withheld by the [government] in this case raises a reasonable probability that its

disclosure would have produced a different result, [defendant] is entitled to a

new trial.” Kyles, 514 U.S. at 421-22.




                                       18
      D.    Instruction error

      Aside from the Brady issue, one other matter weighs in favor of granting a

new trial. The court improperly instructed the jury concerning the intent

element of attempted enticement of a minor. The court instructed the jury “it is

necessary for the government to prove that Mr. Snyman intended to engage in

sexual activity with the [persona][.]” (Docket 89 at pp. 6-7). This instruction

misstates the intent required for a conviction.

      In order to convict a defendant of . . . 18 U.S.C. § 2422(b) . . . the
      government must prove . . . that the defendant knowingly used the
      facility of interstate commerce with the intent to persuade or entice a
      person to engage in illegal sexual activity[.] The government need
      not prove that the defendant intended to participate in a physical
      sexual act. It is sufficient for the government to prove that the
      defendant intended to persuade or entice a minor to engage in illegal
      sexual activity.

United States v. Pierson, 544 F.3d 933, 939 (8th Cir. 2008) (emphasis added).

      While it may be rare for there to be a separation between the intent
      to persuade and the follow-up intent to perform the act after
      persuasion, they are two clearly separate and different intents and
      the Congress has made a clear choice to criminalize persuasion and
      the attempt to persuade, not the performance of the sexual acts
      themselves. Hence, a conviction under the statute only requires a
      finding that the defendant had an intent to persuade or to attempt to
      persuade.

United States v. Bailey, 228 F.3d 637, 639 (6th Cir. 2000). The court’s intent

instruction was not legally accurate. While no party raised this issue, the court

concludes it further supports the need for a new trial, especially since intent was

the contested element at trial. The court’s instruction error, coupled with the

Brady violation, lead the court to conclude “a miscarriage of justice will occur” in

the absence of a new trial. Worman, 622 F.3d at 978.

                                        19
VI.   Conclusion

      The government’s failure to disclose the messages between defendant and

Jonny—whatever the reason for that failure—created “a reasonable doubt” about

defendant’s guilt “that did not otherwise exist[.]” Agurs, 427 U.S. at 112. “In

[the] absence” of these messages, the court cannot say defendant “received a fair

trial, understood as a trial resulting in a verdict worthy of confidence.” Kyles,

514 U.S. at 434. Accordingly, “constitutional error has been committed” and a

new trial is necessary. Agurs, 427 U.S. at 112. The instruction error on the

intent element bolsters the court’s conclusion.

                                     ORDER

      For the above reasons, it is

      ORDERED that defendant’s motion for a new trial (Docket 114) is granted.

      IT IS FURTHER ORDERED that the jury verdict (Docket 97) is vacated.

      IT IS FURTHER ORDERED that a scheduling order shall issue. New case

deadlines shall be set pursuant to the Speedy Trial Act. See 18 U.S.C. § 3161(e).

      IT IS FURTHER ORDERED that United States Magistrate Judge Daneta

Wollmann shall determine if defendant should remain in custody pending retrial

under the Bail Reform Act.

      Dated July 24, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE



                                       20
